      Case 1:18-cr-00081-DLC Document 129 Filed 12/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
UNITED STATES OF AMERICA                :             18cr81-01 (DLC)
                                        :
          -v-                           :                   ORDER
                                        :
LAVELLEOUS PURCELL, a/k/a “King         :
Casino,” a/k/a “Mike Hill,”             :
                                        :
                    Defendant.          :
                                        :
----------------------------------------X

DENISE COTE, District Judge:

    Pursuant to the mandate issued by the Second Circuit Court

of Appeals on October 23, 2020, the defendant is scheduled to be

resentenced on December 4.     The defendant had requested that the

proceeding occur by videoconference.

    On December 1, the facility where the defendant is currently

housed advised the Government that it is under lockdown due to

the ongoing COVID-19 pandemic and a videoconference proceeding is

not available.   The proceeding may occur by telephone, however.

Accordingly, it is hereby

    ORDERED that the resentencing proceeding shall proceed as

scheduled on December 4 at 12:00 p.m. as a telephone conference.

The parties shall use the following dial-in credentials:

          Dial-in: 888-363-4749

          Access code: 4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.
         Case 1:18-cr-00081-DLC Document 129 Filed 12/02/20 Page 2 of 2
    IT IS FURTHER ORDERED that the Government shall promptly

provide a copy of this Order to the facility where the defendant

is housed.

    IT IS FURTHER ORDERED that the Court will inquire of the

defendant at the beginning of the proceeding whether he objects

to proceeding with this resentencing via a telephonic

conference.

Dated:       New York, New York
             December 2, 2020


                                     ______________________________
                                             DENISE COTE
                                     United States District Judge




                                       2
